DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-6) in the reply filed on 07/01/2022 is acknowledged.
Claims 7-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

Non-Compliant Claim Identifier
The identifier of claim 7-10 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al.  (CN109745929A) (for applicant’s convenience, Machine translation has been used for citations) in view of Park (KR20190063289A) (for applicant’s convenience, Machine translation has been used for citations) and Li (JP6315532B1) (for applicant’s convenience, Machine translation has been used for citations). 
Wei et al teaches a method of producing molybdenum oxide/molybdenum disulfide core-shell microsphere catalyst ([0004], [0021]) comprising preparing molybdenum oxide particles, adding urea (nitrogen source) and sulfur source into ethanol at a mass ratio of 1: (0.2 ~ 0.5), stirring for 15 ~ 30mins until clarification, then adding the obtained molybdenum oxide particles and transferring to a transfer to the hydrothermal reactor to obtain molybdenum oxide/molybdenum disulfide core-shell catalyst (para. [0009]- [0012], example 1-4), wherein the sulfur source can be urea etc. (para. [0017], example 1-4). 
Regarding claim 1, Wei et al. does not expressly teach urea being a reaction gas, or producing an intermediate product containing a porous metal oxide, or providing a second reaction gas containing sulfur. 
Park teaches a method forming core-shell catalyst for electrode comprising nitriding the core material the catalyst is nitride under a gaseous nitrogen source selected from the group consisting of ammonia gas, urea and melamine, specifically ammonia gas at a temperature 250 to 550 ºC to obtain an electrode catalyst (claim 1-2, para. [0012], [0013], example 1-3). 
It would have been obvious for one of ordinary skill in the art to adopt such nitriding under ammonia gas as shown by Park to modify the catalyst producing process of Wei et al. because by doing so can help provide an electrocatalyst with improved durability as suggested by Park (para. [0040]). 
As for the claimed intermediate product containing a porous metal oxide, Wei already teaches using molybdenum oxide as core while Park teaches using nitrogen sources of ammonia gas to nitride metal oxide material, which is same or substantially the same as that of instant application (see instant claim 1 and 4), therefore, same or substantially the same intermediate producing containing a porous metal oxide as that of instantly claimed would be expected. 
Li teaches using sulfur source to sulfide metal oxide comprising Mo and at least one transition metal selected from the group consisting of Ni, Cu, Co, Fe, Zn, Mn, W, V, Ti and Cr (claim 1-4), wherein the sulfur raw material is not limited and can be sulfur or hydrogen sulfide ([0054]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known sulfur source of hydrogen sulfide as reaction gas to modify the sulfiding process of Wei et al. because adopting such well-known hydrogen sulfide as reaction gas can help successfully producing metal sulfide with size being easily controlled as suggested by Li (para. [0012]).  Furthermore, adopting such well-known hydrogen sulfide for help providing a desired metal sulfide containing electrocatalyst would have reasonable expectation of success for one of ordinary skill in the art (see § MPEP 2143 KSR). 
Regarding claim 2, since Wei et al already teaches a same or substantially the same bulk metal oxide as that of instantly claimed, and Wei et al. in view of Park already teaches forming a same or substantially the same intermediate product (metal oxide being nitridized), therefore, same or substantially the same oxygen content of the intermediate product being lower than an oxygen content of the bulk metal oxide would be expected. 
Regarding claim 3, Li already teaches the metal oxide can have metal selected from the group consisting of Ni, Cu, Co, Fe, Zn, Mn, W, V, Ti and Cr (claim 1-4).  It would have been obvious for one of ordinary skill in the art “obvious to try” to include cobalt into the molybdenum oxide because choosing cobalt from a finite number of identified, predictable transition metal solutions for providing an oxide comprising Mo and Co would have a reasonable expectation of success for one of ordinary skill in the art (see § MPEP 2143 KSR).   Since Wei already teaches forming a bulk metal oxide, therefore, bulk metal oxide including cobalt oxide, Park already teaches using ammonia gas to treat such bulk metal oxide, therefore core comprising porous cobalt oxide, while Wei et al and Li already teach forming a sulfide shell, thus a shell comprising cobalt sulfide would be naturally flowing from the applied references’ teachings. 
Regarding claim 4-5, such limitations are met as discussed above. 
 	Regarding claim 6, Li further teaches sulfiding being performed under specific temperature range and time duration (para. [0057], [0058]), it would have been obvious for one of ordinary skill int the art to optimize operating parameters including sulfiding temperature and time via routine optimization (see § MPEP 2144. 05 II) for help obtaining desired sulfide transition metal, correspondingly certain ratio of core metal oxide to metal sulfide shell can be obtained.  Therefore, the ratio of metal oxide core and metal sulfide shell can be controlled by sulfiding time and temperature with which the second reaction gas being provided to the intermediate product.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732